EXHIBIT 10.2


TIME-BASED RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (this “Agreement”), dated as of <GRANT_DT>
(the “Grant Date”), is made by and between InvenTrust Properties Corp., a
Maryland corporation (the “Company”), and <PARTC_NAME> (the “Participant”).
WHEREAS, the Company maintains the InvenTrust Properties Corp. 2015 Incentive
Award Plan (as amended from time to time, the “Plan”);
WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);
WHEREAS, Section 9.4 of the Plan provides for the issuance of Restricted Stock
Units (“RSUs”);
WHEREAS, Section 9.2 of the Plan provides for the issuance of Dividend
Equivalent awards; and
WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company to issue the RSUs and Dividend Equivalents
provided for herein to the Participant as an inducement to enter into or remain
in the service of the Company and its Subsidiaries, and as an additional
incentive during such service, and has advised the Company thereof.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Issuance of Award of RSUs. Pursuant to the Plan, in consideration of the
Participant’s agreement to provide services to the Company and its Subsidiaries,
the Company hereby issues to the Participant an award of <RSUS_GRANTED> RSUs.
Each RSU that vests shall represent the right to receive payment, in accordance
with this Agreement, of one share of the Company’s common stock, par value
$0.001 per share (the “Common Stock”). Unless and until an RSU vests, the
Participant will have no right to payment in respect of any such RSU. Prior to
actual payment in respect of any vested RSU, such RSU will represent an
unsecured obligation of the Company, payable (if at all) only from the general
assets of the Company.
2.Dividend Equivalents. Each RSU granted hereunder is hereby granted in tandem
with a corresponding Dividend Equivalent, which Dividend Equivalent shall remain
outstanding from the Grant Date until the earlier of the payment or forfeiture
of the RSU to which it corresponds. With respect to each dividend for which the
record date occurs on or after the Grant Date and on or prior to the earlier to
occur of the payment or forfeiture of the RSU underlying such Dividend
Equivalent, each outstanding Dividend Equivalent shall entitle the Participant
to receive payments equal to dividends paid, if any, on the Shares underlying
the RSU to which such Dividend Equivalent relates, payable in the same form and
amounts as dividends paid to each holder of a Share. Each such payment shall be
made no later than sixty (60) days following the applicable dividend payment
date. Dividend Equivalents shall not entitle the Participant to any payments
relating to dividends for which the record date occurs after the earlier to
occur of the payment or forfeiture of the RSU underlying such Dividend
Equivalent. In addition, notwithstanding the foregoing, in the event of a
Termination of Service for any reason, the Participant shall not be entitled to
any Dividend Equivalent payments with respect to dividends declared but not paid
prior to the date of such termination on Shares underlying RSUs which are
unvested as of the date of such termination (after taking into account any
accelerated vesting that occurs in connection with such termination). Dividend
Equivalents and any amounts that may become distributable in respect thereof
shall be treated separately from the RSUs and the rights arising in connection
therewith for purposes of the designation of time and form of payments required
by Section 409A of the Code.
3.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.
(a)“Cause” means “Cause” as defined in the Participant’s applicable employment
or similar agreement with the Company if such an agreement exists and contains a
definition of Cause, or, if no such agreement exists or such agreement does not
contain a definition of Cause, then Cause means (i) the willful fraud or
material dishonesty of the Participant in connection with the performance of the
Participant’s duties to the Company or any Subsidiary; (ii) the deliberate or
intentional failure by the Participant to substantially perform the
Participant’s duties to the Company or any Subsidiary (other than the
Participant’s failure resulting from his or her incapacity due to physical or
mental illness) after a written notice is delivered to the Participant by the
Company, which demand specifically identifies the manner in which the Company
believes the Participant has not substantially performed his or her duties;
(iii) willful misconduct by the Participant that is materially detrimental to
the reputation, goodwill or business operations of the Company or any
Subsidiary; (iv) willful disclosure of the Company’s or any Subsidiary’s
confidential information or trade secrets; (v) a material breach of the terms of
this Agreement or the Plan; or (vi) the conviction of, or plea of nolo
contendere to a charge of commission of a felony or crime of moral turpitude by
the Participant. For purposes of this definition, no act or failure to act will
be considered “willful,” unless it is done or omitted to be done, by the
Participant in bad faith or without reasonable belief that the Participant’s
action or omission was in the best interests of the Company or any Subsidiary.


(b)“Disability” means a disability that qualifies or, had the Participant been a
participant, would qualify the Participant to receive long-term disability
payments under the Company’s group long-term disability insurance plan or
program, as it may be amended from time to time.


(c)“Good Reason” means “Good Reason” as defined in the Participant’s applicable
employment or similar agreement with the Company if such an agreement exists and
contains a definition of Good Reason, or, if no such agreement exists or such
agreement does not contain a definition of Good Reason, then Good Reason means
the occurrence of any of the following events or conditions without the
Participant’s written consent:
(i)
a material diminution in the Participant’s authority, duties or
responsibilities;

(ii)
a material diminution in the Participant’s base salary, target annual bonus
level, [or target annual equity-based compensation opportunity,] in each case,
as in effect on the date of this Agreement and as may be increased from time to
time; and

(iii)
the Participant being required to relocate his or her principal place of
employment with the Company or a Subsidiary (as applicable) more than 50 miles
from his or her principal place of employment immediately prior to the
occurrence of the event constituting Good Reason.

A termination of employment by the Participant shall not be deemed to be for
Good Reason unless (A) the Participant gives the Company written notice
describing the event or events which are the basis for such termination within
sixty (60) days after the event or events occur, (B) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within thirty (30) days of the Company’s receipt of such notice (“Correction
Period”), and (C) the Participant terminates his or her employment no later than
thirty (30) days following the Correction Period.
(d)“Qualifying Termination” means a Termination of Service by reason of (i) the
Participant’s death, (ii) a termination by the Company or any Subsidiary due to
the Participant’s Disability, or (iii) a termination by the Company or any
Subsidiary other than for Cause or by the Participant for Good Reason, in either
case, on the date of, or during the twenty-four (24) month period following, a
Change in Control.


(e) “Service Provider” means an Employee, Consultant or member of the Board, as
applicable.


4.RSUs and Dividend Equivalents Subject to the Plan; Ownership and Transfer
Restrictions.
(a)    The RSUs and Dividend Equivalents are subject to the terms, definitions
and provisions of the Plan, which is incorporated herein by reference,
including, without limitation, the restrictions on transfer set forth in Section
10.3 of the Plan and the REIT restrictions set forth in Section 12.7 of the
Plan.
(b)    Without limiting the foregoing, the RSUs and Common Stock issuable with
respect thereto shall be subject to the restrictions on ownership and transfer
set forth in the charter of the Company, as amended and supplemented from time
to time.
5.Vesting. Subject to Section 6 below, the RSUs will vest and become
nonforfeitable in accordance with and subject to the time vesting schedule set
forth on Exhibit A attached hereto, subject to the Participant’s continued
status as a Service Provider on each applicable vesting date.
6.Effect of Termination of Service.
(a)    Termination of Service. Subject to Section 6(b) below, in the event of
the Participant’s Termination of Service for any reason, any and all RSUs that
have not vested as of the date of such Termination of Service (after taking into
account any accelerated vesting that occurs in connection with such termination)
will automatically and without further action be cancelled and forfeited without
payment of any consideration therefor, and the Participant shall have no further
right to or interest in such RSUs. No RSUs which have not vested as of the date
of the Participant’s Termination of Service shall thereafter become vested.
(b)    Qualifying Termination. In the event that the Participant incurs a
Qualifying Termination, the RSUs will vest in full and become nonforfeitable
upon such Qualifying Termination.
7.Payment. Payments in respect of any RSUs that vest in accordance herewith
shall be made to the Participant (or in the event of the Participant’s death, to
his or her estate) in whole Shares, and any fractional Share will be rounded as
determined by the Company; provided, however, that in no event shall the
aggregate number of RSUs that vest or become payable hereunder exceed the total
number of RSUs set forth in Section 1 of this Agreement. The Company shall make
such payments as soon as practicable after the applicable vesting date, but in
any event within sixty (60) days after such vesting date.
8.Restrictions on New RSUs or Shares. In the event that the RSUs or the Shares
underlying the RSUs are changed into or exchanged for a different number or kind
of securities of the Company or of another corporation or other entity by reason
of merger, consolidation, recapitalization, reclassification, stock split, stock
dividend or combination of shares, such new or additional or different
securities which are issued upon conversion of or in exchange or substitution
for RSUs or the Shares underlying the RSUs which are then subject to vesting
shall be subject to the same vesting conditions as such RSUs or Shares, as
applicable, unless the Administrator provides for the vesting of the RSUs or the
Shares underlying the RSUs, as applicable.
9.Conditions to Issuance of Shares. Shares issued as payment for the RSUs will
be issued out of the Company’s authorized but unissued Shares. Upon issuance,
such Shares shall be fully paid and nonassessable. The Shares issued pursuant to
this Agreement shall be held in book-entry form and no certificates shall be
issued therefor. In addition to the other requirements set forth herein, the
Shares issued as payment for the RSUs shall be issued only upon the fulfillment
of all of the following conditions:
(a)    In the event that the Common Stock is listed on an established securities
exchange, the admission of such Shares to listing on such exchange;
(b)    The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
(d)    The lapse of such reasonable period of time as the Administrator may from
time to time establish for reasons of administrative convenience; and
(e)    The receipt by the Company of full payment for any applicable withholding
or other employment tax or required payments with respect to any such Shares to
the Company with respect to the issuance or vesting of such Shares.
In the event that the Company delays a distribution or payment in settlement of
RSUs because it reasonably determines that the issuance of Shares in settlement
of RSUs will violate federal securities laws or other applicable law, such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii). The Company shall not delay any payment if such delay will
result in a violation of Section 409A of the Code.
10.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
or any person claiming under or through the Participant.
11.Tax Withholding. The Company or any Subsidiary shall have the authority and
the right to deduct or withhold, or require the Participant to remit to such
entity, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s FICA obligation) required by law to be withheld
with respect to the issuance, vesting or payment of the RSUs and the Dividend
Equivalents. The Administrator may in its discretion and in satisfaction of the
foregoing requirement or in satisfaction of such additional withholding
obligations as the Participant may have elected, allow the Participant to elect
to have the Company or the Subsidiary (as applicable) withhold Shares otherwise
issuable under such award (or allow the return of Shares) having a Fair Market
Value equal to the sums to be withheld. Notwithstanding any other provision of
the Plan or this Agreement, the number of Shares which may be withheld with
respect to the issuance, vesting or payment of the RSUs in order to satisfy the
Participant’s income and payroll tax liabilities with respect to the issuance,
vesting or payment of the RSUs and the Dividend Equivalents shall be limited to
the number of shares which have a fair market value on the date of withholding
no greater than the aggregate amount of such liabilities based on the maximum
statutory withholding rates in the Participant’s applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such supplemental taxable income.
12.Remedies. The Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the RSUs which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, the Participant
agrees that the Company shall be entitled to obtain specific performance of the
obligations of the Participant under this Agreement and immediate injunctive
relief in the event any action or proceeding is brought in equity to enforce the
same. The Participant will not urge as a defense that there is an adequate
remedy at law.


13.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the RSUs or the Shares underlying the RSUs or any similar
security of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during the fourteen (14) days prior to, and during the up to
90-day period beginning on, the date of the pricing of any public or private
debt or equity securities offering by the Company (except as part of such
offering), if and to the extent requested in writing by the Company in the case
of a non-underwritten public or private offering or if and to the extent
requested in writing by the managing underwriter or underwriters (or initial
purchaser or initial purchasers, as the case may be) and consented to by the
Company, which consent may be given or withheld in the Company’s sole and
absolute discretion, in the case of an underwritten public or private offering
(such agreement to be in the form of a lock-up agreement provided by the
Company, managing underwriter or underwriters, or initial purchaser or initial
purchasers, as the case may be).


14.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the RSUs shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.


15.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company determines that the RSUs may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of this Agreement ), the Company may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect ), or take any other actions, that the
Company determines are necessary or appropriate to (a) exempt the RSUs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 15 shall not create any obligation on the
part of the Company or any Subsidiary to adopt any such amendment, policy or
procedure or take any such other action. For purposes of Section 409A of the
Code, any right to a series of payments pursuant to this Agreement shall be
treated as a right to a series of separate payments.


16.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company or
any Subsidiary, or shall interfere with or restrict in any way the rights of the
Company or any Subsidiary, which rights are hereby expressly reserved, to
discharge the Participant at any time for any reason whatsoever, with or without
cause.
17.Miscellaneous.


(a)    Incorporation of the Plan. This Agreement is made under and subject to
and governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received access to a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)    Clawback. This award, the RSUs and the Shares issuable with respect to
the RSUs shall be subject to any clawback or recoupment policy currently in
effect or as may be adopted by the Company, as may be amended from time to time.


(c)    Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company.


(d)    Entire Agreement; Amendments and Waivers. This Agreement, together with
the Plan, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties. In the
event that the provisions of such other agreement conflict or are inconsistent
with the provisions of this Agreement, the provisions of this Agreement shall
control. Except as set forth in Section 15 above, this Agreement may not be
amended except in an instrument in writing signed on behalf of each of the
parties hereto and approved by the Administrator. No amendment, supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided.


(e)    Severability. If for any reason one or more of the provisions contained
in this Agreement or in any other instrument referred to herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.


(f)    Titles. The titles, captions or headings of the Sections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.


(g)    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted by facsimile
(including, without limitation, transfer by .pdf), and each of which shall be
deemed to be an original, but all of which together shall be deemed to be one
and the same instrument.


(h)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
entered into and wholly to be performed within the State of Maryland by Maryland
residents, without regard to any otherwise governing principles of conflicts of
law that would choose the law of any state other than the State of Maryland.


(i)    Notices. Any notice to be given by the Participant under the terms of
this Agreement shall be addressed to the Legal Department of the Company at the
Company’s address set forth in Exhibit A attached hereto. Any notice to be given
to the Participant shall be addressed to him or her at the Participant’s then
current address on the books and records of the Company. By a notice given
pursuant to this Section 17(i), either party may hereafter designate a different
address for notices to be given to him or her. Any notice which is required to
be given to the Participant shall, if the Participant is then deceased, be given
to the Participant’s personal representative if such representative has
previously informed the Company of his or her status and address by written
notice under this Section 17(i) (and the Company shall be entitled to rely on
any such notice provided to it that it in good faith believes to be true and
correct, with no duty of inquiry). Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon personal
delivery or upon deposit in the United States mail by certified mail, with
postage and fees prepaid, addressed as set forth above or upon confirmation of
delivery by a nationally recognized overnight delivery service.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.




INVENTRUST PROPERTIES CORP.,
a Maryland corporation






By: __________________________________
Name:    _______________________________
Title: _________________________________




The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


____________________________
<PARTC_NAME>





Exhibit A
Vesting Schedule and Notice Address
Vesting Commencement Date: [______________]


Vesting Schedule


Vesting Dates
(Anniversaries of Vesting Commencement Date)*
 
Percentage of Total Award Vesting
First Anniversary
 
33%
Second Anniversary
 
33%
Third Anniversary
 
34%



* In the event that any vesting date is not a regular business day, then the
vesting date shall instead be the last business day immediately preceding such
date.


Company Address


2809 Butterfield Road
Suite 200
Oak Brook, IL 60523


1

















